Title: To James Madison from John Tyler, 28 October 1791
From: Tyler, John
To: Madison, James


Dear Sir,
Virginia Green-Way Ocr: 28. ’91
You will pardon me I hope for drawing your Attention from the great Affairs of Government to a private Gentleman and his little pursuit after Justice. Mr. Munford is soliciting a settlement of his Father’s claim as Commissary of Issues for the Southern Department. He is now of Age & his Father has been dead a few years which prevented this application sooner. I am his Executor and have given ample powers to this young Gentleman to Act for Me. Pray think it not a Miss that the first Letter I ever had the pleasure to address to you shou’d be to call for your aid in a thing so unimportant to you when compared to what daily falls under your particular Notice and in which you have so great a Share of Labor. But to him it is very considerable; and I am sure nothing I can say to you wou’d induce you to promote his Interest beyond the just Measure, and therefore shall decline relating his Case, as he will be fully able to do it. Perhaps a Petition will be necessary in my Name as Exe’r of his Father; but in this you will be pleas’d to direct, not to act the drudgery part. The young Gentleman for whom I ask your Notice, is respectable, and will be thankful for any Introduction you may please to give him. I am with very great respect your most obt Hble Sert.
Jno: Tyler.
